Exhibit 10.10(p)

NINTH AMENDMENT

TO THE TRANSFER AND SERVICING AGREEMENT

This Ninth Amendment to the Transfer and Servicing Agreement (“Amendment”) is
executed as of this 10th day of June, 2005, by and among COMPUCREDIT FUNDING
CORP., a Nevada corporation, as Transferor (the “Transferor”), COMPUCREDIT
CORPORATION, a Georgia corporation, as Servicer (the “Servicer”), COMPUCREDIT
CREDIT CARD MASTER NOTE BUSINESS TRUST, a Nevada business trust, as Issuer (the
“Issuer”), and THE BANK OF NEW YORK, a New York banking corporation, as
Indenture Trustee (the “Indenture Trustee”).

WITNESSETH:

WHEREAS, the Transferor, the Issuer, the Servicer and the Indenture Trustee
executed the Transfer and Servicing Agreement, dated as of July 14, 2000 (as
amended, the “Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Agreement on the terms and
conditions hereinafter set forth in accordance with the first sentence of
Section 10.01(a) of the Agreement:

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Amendment of the Agreement

1.3 Schedule II of the Agreement. Schedule II to the Agreement is deleted and
the Schedule II attached hereto as Exhibit A is substituted in its place.

SECTION 2. Miscellaneous

2.1 Ratification. As amended hereby, the Agreement is in all respects ratified
and confirmed and the Agreement as so supplemented by this Amendment shall be
read, taken and construed as one and the same instrument.

2.2 Representation and Warranty. Each of the parties hereto represents and
warrants that this Amendment has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws now or hereafter in effect affecting the
enforcement of creditors’ rights in general and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

2.3 Governing Law; Parties; Severability. THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS



--------------------------------------------------------------------------------

LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Whenever in this Amendment there is reference made to any of the parties hereto,
such reference shall also be a reference to the successors and assigns of such
party, including, without limitation, any debtor-in-possession or trustee. The
provisions of this Amendment shall be binding upon and shall inure to the
benefit of the successors and assigns of the parties hereto If any one or more
of the covenants, agreements, provisions or terms of this Amendment shall for
any reason whatsoever be held invalid, then such provisions shall be deemed
severable from the remaining provisions of this Amendment and shall in no way
affect the validity or enforceability of the remaining provisions.

2.4 Effectiveness. This Amendment shall be effective as of the date first above
written.

2.5 Counterparts. This Amendment may be executed in any number of counterparts
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

2.6 Defined Terms. Capitalized terms used herein shall have the meanings
assigned to such terms in the Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferor, the Servicer, the Issuer and the Indenture
Trustee have caused this Amendment to be duly executed by their respective
officers as of the day and year first above written.

 

COMPUCREDIT FUNDING CORP.,

as Transferor

By:

      

Name:

 

Joshua Miller

 

Title:

 

Assistant Secretary

COMPUCREDIT CORPORATION,

as Servicer

By:

      

Name:

   

Title:

 

COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST,

as Issuer

By:

 

WILMINGTON TRUST FSB,

not in its individual capacity but solely as Owner Trustee on behalf of the
Issuer

By:

      

Name:

   

Title:

 

THE BANK OF NEW YORK,
not in its individual capacity but solely as Indenture Trustee

By:

      

Name:

   

Title:

 